Citation Nr: 0830350	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1956 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied service connection for 
bilateral tinnitus and asthma. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed asthma 
existed during military service or is related to his military 
service. 

2.  The medical and other evidence of record supports the 
conclusion that the veteran's tinnitus is as likely as not 
due to noise exposure in service. 


CONCLUSIONS OF LAW

1.  The veteran's asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Tinnitus was incurred by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to asthma and bilateral 
tinnitus.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 4, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The October 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the October 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 14, 2008 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2008 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, his service personnel 
records, his VA outpatient medical records, his private 
medical records and provided him with a VA examination.   
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for asthma. 

Analysis

With respect to Hickson element (1) the medical evidence 
indicates that the veteran has been diagnosed with asthma.  
See, e.g., A June 2005 VA treatment report.  Accordingly, 
Hickson element (1) has been met. 

With respect to Hickson element (2), in service disease or 
injury, the veteran's service treatment records do not 
document any complaints of respiratory difficulty or 
distress.  During the May 2008 hearing the veteran's 
representative pointed to an in-service treatment record from 
October 15, 1957 which documents complaints of a cough and 
headache as proof of in-service asthma.  However, the Board 
notes that the in-service report also recorded complaints of 
fever and joint pain; the veteran was diagnosed with 
influenza and returned to duty two days later.  There is no 
suggestion, then or thereafter, that asthma was involved.  

There is no indication that the veteran was diagnosed with 
asthma during his military service.  Nor was he diagnosed or 
examined for any form of respiratory disorder or pulmonary 
injury.  Upon separation his lungs were noted to be normal.  
Consequently, there is no evidence of an in-service injury or 
disease, Hickson element (2) has not been met and the 
veteran's claims fail on this basis alone. 

For the sake of completeness, the Board will briefly address 
the remaining Hickson element (3).  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), medical nexus, is also lacking.  
Indeed, the evidence of record does not include any medical 
statements attempting to link the veteran's currently 
diagnosed asthma to his military service.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his asthma and his 
military service, any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran has been accorded ample opportunity to provide 
competent medical evidence which serves to relate this 
currently diagnosed respiratory condition to his military 
service.  He has not done so. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
asthma as Hickson elements (2) and (3) have not been met.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus. 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

In this case, it is undisputed that the veteran has tinnitus, 
which is evidenced by the findings in the October 2006 VA 
examination.  Hickson element (1) is therefore satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, the veteran complained of ear 
pain in March 1957 and was treated for bilateral otitis 
media.  Upon separation the veteran's ears were classified as 
normal and his hearing was described as 15/15 bilaterally.  
The October 2006 VA examiner reviewed the veteran's service 
treatment records and noted that his in-service ear infection 
resolved without incident.  There is no indication in the 
service treatment reports that tinnitus existed during 
service. 

With respect to injury, the veteran's service personnel 
records indicate that he was assigned to the USS Yosemite, a 
naval destroyer tender.  The veteran has reported that his 
main duty was cryptographer but during firing exercise he was 
required to stand on the ship's deck and observe the accuracy 
of the ship's guns.  He has testified that after these 
exercises he developed a ringing in his ears.  See the May 
2008 hearing transcript, page 9.  The undersigned VLJ, who 
presided at the hearing, sees no reason to doubt the 
testimony of the veteran, which was taken under oath.  
Hickson element (2) has arguably been satisfied. 

With respect to Hickson element (3), the June 2003 VA 
examiner reviewed the veteran's claims folder, conducted a 
through examination and concluded that "it is as likely as 
not that the veteran's tinnitus is the result of his military 
noise exposure."  There are no other medical opinions of 
record.  Accordingly, Hickson element (3), and therefore all 
elements, have been met. 

Conclusion 

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the veteran has tinnitus as a result of 
his military service.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


